UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-4459


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SYLVESTER CRUSE, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Frank D. Whitney, Chief
District Judge. (3:12-cr-00146-FDW-3)


Submitted:   March 29, 2016                 Decided:   March 31, 2016


Before GREGORY and DUNCAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William D. Auman, AUMAN LAW OFFICES, Asheville, North Carolina,
for Appellant.   Jill Westmoreland Rose, United States Attorney,
Anthony J. Enright, Assistant United States Attorney, Charlotte,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Sylvester Cruse, Jr., appeals his conviction for conspiracy

to commit Hobbs Act robbery, in violation of 18 U.S.C. § 1951(a)

(2012);    conspiracy       to    distribute   and    possess   with    intent   to

distribute       cocaine,    in    violation   of    21   U.S.C.   § 846   (2012);

possession of a firearm in furtherance of a crime of violence or

a drug trafficking crime, in violation of 18 U.S.C. § 924(c)

(2012); conspiracy to use or carry a firearm in furtherance of a

crime of violence or a drug trafficking crime, in violation of 18

U.S.C. § 924(o) (2012); and possession of a firearm by a convicted

felon, in violation of 18 U.S.C. § 922(g)(1) (2012).                    He argues

that trial counsel rendered ineffective assistance in failing to

argue outrageous government conduct and failing to assert an

entrapment defense.         We affirm.

      A prisoner “may raise a claim of ineffective assistance of

counsel in the first instance on direct appeal if and only if it

conclusively appears from the record that counsel did not provide

effective assistance.”            United States v. Galloway, 749 F.3d 238,

241 (4th Cir.) (alteration and ellipsis omitted), cert. denied,

135   S.   Ct.    215    (2014).     Absent    such   a   showing,     ineffective

assistance claims should be raised in a motion brought pursuant to

28 U.S.C. § 2255 (2012), in order to permit sufficient development

of the record.          United States v. Baptiste, 596 F.3d 214, 216 n.1

(4th Cir. 2010).          Because the record here does not conclusively

                                         2
establish the alleged grounds for Cruse’s claims, Cruse does not

meet this demanding standard.       These claims should be raised, if

at all, in a § 2255 motion.

      Accordingly, we affirm the judgment of the district court.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                  AFFIRMED




                                    3